QUESTION: What is the meaning of the term “Publicly State Support” as stated in Canon 5(C)(2): “A candidate should not ... personally solicit publicly stated support.”
WE ANSWER: Canon 5(C)(2) provides as follows: “A candidate should not personally solicit campaign contributions or personally solicit publicly stated support.”
This Canon suggests campaign actions that a candidate may not do, but which his committee may do. A judicial candidate should not ask others to make public statements of *651support of the Judge’s candidacy, just as the Judge himself cannot solicit nor accept campaign contributions. These are matters that the judicial candidate should leave to a committee working for his candidacy. Certainly, a judicial candidate’s committee may seek financial support and obtain public statements of support.
/s/ Robert L. Bailey, Chairman
/s/ Robert A. Layden, Vice Chairman
/s/ Milton C. Craig, Secretary